Table of Contents

Exhibit 10.45

CTC MEDIA, INC.
    
STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this ‘‘Agreement’’) made as of this 14th day of
July 2006, is entered into between CTC Media, Inc., a Delaware corporation (the
‘‘Company’’), and Vladimir Khanumyan (‘‘Optionee’’).

Preliminary Statements:

A.    Optionee is an employee of the Company and as such renders valuable
services to the Company.

B.    The Company desires to continue to retain the services of Optionee by
providing him with a further incentive to contribute to the financial success of
the Company and its subsidiaries.

C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

NOW, THEREFORE, it is hereby agreed as follows:

1.    Grant of Option.    The Company hereby grants to Optionee, as of the Grant
Date, an option to purchase up to 751,426 shares of Common Stock (the ‘‘Option
Shares’’). The first 375,713 Option Shares shall be hereinafter referred to as
the ‘‘A Option Shares’’ and the remaining 375,713 Option Shares shall be
hereinafter referred to as the ‘‘B Option Shares’’. The Option Shares shall be
purchasable from time to time during the option term specified in Paragraph 2 at
the Exercise Price.

2.    Option Term.    This option shall have a term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.

3.    Limited Transferability.    During Optionee’s lifetime, this option shall
be exercisable only by Optionee and shall not be assignable or transferable
other than by will or by the laws of descent and distribution following
Optionee’s death.

4.    Dates of Exercise.    This option shall become exercisable for the A
Option Shares and B Option Shares in accordance with the following schedules:

A Option Shares

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Date: [spacer.gif] [spacer.gif] Aggregate number of A Option Shares
for
which the option is then exercisable : On or after June 30, 2006 [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 10,437
[spacer.gif]
On or after September 30, 2006 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 41,747
[spacer.gif]
On or after December 31, 2006 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 73,057
[spacer.gif]
On or after March 31, 2007 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
104,367
[spacer.gif]
On or after June 30, 2007 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
135,677
[spacer.gif]
On or after September 30, 2007 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 166,987
[spacer.gif]
On or after December 31, 2007 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 198,297
[spacer.gif]
On or after March 31, 2008 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
229,607
[spacer.gif]
On or after June 30, 2008 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
260,917
[spacer.gif]
On or after September 30, 2008 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 292,227
[spacer.gif]
On or after December 31, 2008 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 323,537
[spacer.gif]
On or after March 31, 2009 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
354,847
[spacer.gif]
On or after May 31, 2009 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
375,713
[spacer.gif]
[spacer.gif]

1


--------------------------------------------------------------------------------


Table of Contents

B Option Shares

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Date: [spacer.gif] [spacer.gif] Aggregate number of B Option Shares
for
which the option is then exercisable : On or after June 30, 2006 [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] 7,828
[spacer.gif]
On or after September 30, 2006 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 31,311
[spacer.gif]
On or after December 31, 2006 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 54,793
[spacer.gif]
On or after March 31, 2007 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
78,275
[spacer.gif]
On or after June 30, 2007 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
101,757
[spacer.gif]
On or after September 30, 2007 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 125,239
[spacer.gif]
On or after December 31, 2007 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 148,721
[spacer.gif]
On or after March 31, 2008 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
172,203
[spacer.gif]
On or after June 30, 2008 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
195,685
[spacer.gif]
On or after September 30, 2008 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 219,167
[spacer.gif]
On or after December 31, 2008 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 242,649
[spacer.gif]
On or after March 31, 2009 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
266,131
[spacer.gif]
On or after June 30, 2009 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
289,613
[spacer.gif]
On or after September 30, 2009 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 313,095
[spacer.gif]
On or after December 31, 2009 [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] 336,577
[spacer.gif]
On or after March 31, 2010 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
360,059
[spacer.gif]
On or after May 31, 2010 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
375,713
[spacer.gif]
[spacer.gif]

As the option becomes exercisable for such installments, those installments
shall accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.

5.    Cessation of Service.    The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a)    Should Optionee cease to remain in Service for any reason (other than
death or Disability) while this option is outstanding, then Optionee shall have
a period of ninety (90) days (commencing with the date of such cessation of
Service) during which to exercise this option, but in no event shall this option
be exercisable at any time after the Expiration Date.

(b)    Should Optionee die while this option is outstanding, then the personal
representative of Optionee’s estate or the person or persons to whom the option
is transferred pursuant to Optionee’s will or in accordance with the laws of
inheritance shall have the right to exercise this option. Such right shall
lapse, and this option shall cease to be outstanding, upon the earlier of (i)
the expiration of the twelve (12) month period measured from the date of
Optionee’s death or (ii) the Expiration Date.

(c)    Should Optionee cease Service by reason of Disability while this option
is outstanding, then Optionee shall have a period of twelve (12) months
(commencing with the date of such cessation of Service) during which to exercise
this option. In no event shall this option be exercisable at any time after the
Expiration Date.

(d)    During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares for
which this Option is, at the time of Optionee’s cessation of Service,
exercisable pursuant to the exercise schedule specified in Paragraph 4 or the
special acceleration provisions of Paragraph 6. Upon the expiration of such
limited exercise period or (if earlier) upon the Expiration Date, this option
shall terminate and cease to be outstanding for any vested Option Shares for
which the option has not been exercised. To the extent Optionee is not vested in
the Option Shares at the time of Optionee’s cessation of Service, this option
shall immediately terminate and cease to be outstanding with respect to those
shares.

2


--------------------------------------------------------------------------------


Table of Contents

6.    Acceleration of Option.

(a)    In the event of (i) any Corporate Transaction where neither MTG or Alfa
is party to the merger or the asset sale, (ii) any Corporate Transaction where
MTG or Alfa is a party to the merger or the asset sale but the successor
corporation in such transaction (or the parent thereof) does not assume this
option or replace this option with a cash incentive program which provides
Optionee with an economic benefit substantially similar to this option or (iii)
a Change in Control where a party other than MTG or Alfa achieves control of a
majority of the voting power of the Company’s then outstanding capital stock
through direct and/or indirect beneficial ownership, the exercisability of this
option, to the extent this option is not otherwise fully exercisable, shall
automatically accelerate in full so that this option shall, immediately prior to
the effective date of such Corporate Transaction or upon the Change in Control,
become fully exercisable for all the Option Shares and may be exercised for any
or all of those Option Shares as fully-vested shares of Common Stock.

(b)    In connection with any Corporate Transaction where the exercisability of
this option automatically accelerates in full, this option shall be exercised
prior to or in connection with the closing of such Corporate Transaction and, to
the extent that this option is not so exercised, it shall terminate and cease to
be outstanding immediately following the closing of such Corporate Transaction.
Without limiting the generality of Section 5, a Change in Control that is not
also a Corporate Transaction shall not effect the term of the option.

(c)    This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7.    Adjustment in Option Shares.    Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

8.    Shareholder Rights.    The holder of this option shall not have any
shareholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

9.    Manner of Exercising Option.

(a)    In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) shall provide written notice of
Optionee’s election to exercise all or a portion of the option and shall take
the following additional actions:

(i)    Pay the aggregate Exercise Price for the purchased shares in one or more
of the following forms:

(A)    cash or check made payable to the Company; or

(B)    a promissory note payable to the Company, but only to the extent
authorized by the Board in accordance with Paragraph 13.

Should the Common Stock be registered under Section 12(g) of the 1934 Act at the
time the option is exercised, then the Exercise Price may also be paid as
follows:

(C)    in shares of Common Stock held by Optionee (or any other person or
persons exercising the option) for the requisite period necessary to avoid a
charge to the Company’s earnings for financial reporting purposes and valued at
Fair Market Value on the Exercise Date; or

(D)    through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable written

3


--------------------------------------------------------------------------------


Table of Contents

instructions (a) to a Company-designated brokerage firm to effect the immediate
sale of the purchased shares and remit to the Company, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable Federal,
state and local income and employment taxes required to be withheld by the
Company by reason of such exercise and (b) to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
notice delivered to the Company in connection with the option exercise.

(ii)    Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(iii)    Execute and deliver to the Company such written representations as may
be requested by the Company in order for it to comply with the applicable
requirements of U.S. Federal and state securities laws.

(iv)    Make appropriate arrangements with the Company (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable federal,
state and local income and employment tax withholding requirements applicable to
the option exercise.

(b)    As soon as practical after the Exercise Date, the Company shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends (if
any) affixed thereto.

(c)    In no event may this option be exercised for any fractional shares.

10.    Compliance with Laws and Regulations.

(a)    The exercise of this option and the issuance of the Option Shares upon
such exercise shall be subject to compliance by the Company and Optionee with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or The NASDAQ National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.

(b)    The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this option shall relieve the Company
of any liability with respect to the non-issuance or sale of the Common Stock as
to which such approval shall not have been obtained. The Company, however, shall
use its best efforts to obtain all such approvals.

11.    Successors and Assigns.    Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

12.    Notices.    Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line. All notices shall be deemed
effective (i) upon personal delivery, (ii) five business days after being sent
by registered or certified mail, return receipt requested, postage prepaid or
(iii) two business days after being sent via reputable international overnight
courier.

13.    Financing.    The Board may, in its absolute discretion and without any
obligation to do so, permit Optionee to pay the Exercise Price for the purchased
Option Shares by delivering a full-recourse, interest-bearing promissory note
secured by those Option Shares. The payment schedule in effect for any such
promissory note shall be established by the Board in its sole discretion.

14.    Market Stand-off.    Optionee acknowledges that the Option Shares shall
be subject to the restrictions on disposition set forth in Section 3 of the
Underwriting Agreement dated as of May 31, 2006

4


--------------------------------------------------------------------------------


Table of Contents

among the Company, Morgan Stanley & Co. Incorporated and Deutsche Bank
Securities Inc., as representatives of the several underwriters and shareholders
of the Company named therein.

15.    Non-Statutory Option.    Optionee acknowledges that this option is not
intended to satisfy the requirements of Section 422 of the U.S. Internal Revenue
Code of 1986, as amended.

16.    Governing Law.    The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.

5


--------------------------------------------------------------------------------


Table of Contents

IN WITNESS WHEREOF, the parties hereto have caused this option to be executed as
of the date set forth in the preamble.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] CTC MEDIA, INC.   [spacer.gif]
[spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Akexander
Rodnyansky                                   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Alexander Rodnyansky   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] President and CEO [spacer.gif]

[spacer.gif] Optionee:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] /s/ Vladimir Khanumyan   [spacer.gif]
[spacer.gif] Vladimir Khanumyan   [spacer.gif] [spacer.gif] Address:
[spacer.gif] [spacer.gif]                    [spacer.gif] [spacer.gif]
             [spacer.gif]

6


--------------------------------------------------------------------------------


Table of Contents

APPENDIX

The following definitions shall be in effect under the Agreement:

A.    Agreement shall mean this Stock Option Agreement.

B.    Alfa shall mean ABH Holdings Corporation together with its affiliates (as
such term is defined in the 1934 Act).

C.    Board shall mean the Company’s Board of Directors.

D.    Change in Control shall mean any party either alone or with its affiliates
(as such term is defined in the 1934 Act) achieving control of a majority of the
voting power of the Company’s then outstanding capital stock through direct
and/or indirect beneficial ownership.

E.    Common Stock shall mean the Company’s common stock.

F.    Corporate Transaction shall mean either of the following
shareholder-approved transactions to which the Company is a party:

(i)    a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction, or

(ii)    the sale, transfer or other disposition of all or substantially all of
the Company’s assets in complete liquidation or dissolution of the Company.

G.    Company shall mean CTC Media, Inc., a Delaware corporation.

H.    Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment and shall be determined by the Board on the basis of such
medical evidence as the Board deems warranted under the circumstances.
Disability shall be deemed to constitute Permanent Disability in the event that
such Disability is expected to result in death or has lasted or can be expected
to last for a continuous period of twelve (12) months or more.

I.    Employee shall mean an individual who is in the employ of the Company (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

J.    Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

K.    Exercise Price shall mean the average closing sales price per share of
Common Stock for the first twenty trading days after pricing of the Common Stock
in connection with the initial public offering of the Common Stock, as reported
on The NASDAQ National Market, or $16.95 per share.

L.    Expiration Date shall mean June 1, 2016.

M.    Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i)    If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as the price is reported by the National
Association of Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing selling price for the Common Stock on the date in
question, then the Fair Market Value shall be the closing selling price on the
last preceding date for which such quotation exists.

(ii)    If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Board to
be the primary market for the Common Stock, as such price is officially quoted
in the composite tape of transactions on such exchange. If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price on the last preceding date for which
such quotation exists.

7


--------------------------------------------------------------------------------


Table of Contents

(iii)    If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the Nasdaq National Market, then the Fair Market Value shall be
determined by the Board after taking into account such factors as the Board
shall deem appropriate.

N.    Grant Date shall mean June 1, 2006.

O.    1934 Act shall mean the U.S. Securities Exchange Act of 1934, as amended.

P.    MTG shall mean Modern Times Group MTG AB together with its affiliates (as
such term is defined in the 1934 Act).

Q.    Option Shares shall mean the number of shares of Common Stock subject to
the option.

R.    Optionee shall mean Vladimir Khanumyan.

S.    Parent shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, provided each corporation in the
unbroken chain (other than the Company) owns, at the time of the determination,
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

T.    Service shall mean the Optionee’s performance of services for the Company
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or an independent consultant.

U.    Stock Exchange shall mean the American Stock Exchange, the New York Stock
Exchange or the London Stock Exchange.

V.    Subsidiary shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

8


--------------------------------------------------------------------------------
